                                              Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 1 of 30




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10                                           San Francisco Division
                                  11
                                            O.C.,                                              Case No. 19-cv-03446-LB
Northern District of California




                                  12
 United States District Court




                                                             Plaintiff,
                                  13
                                                                                               ORDER GRANTING PLAINTIFF’S
                                                       v.                                      MOTION FOR SUMMARY
                                  14
                                            ANDREW M. SAUL,                                    JUDGMENT AND DENYING
                                  15                                                           DEFENDANT’S CROSS-MOTION FOR
                                                            Defendant.                         SUMMARY JUDGMENT
                                  16
                                                                                               Re: ECF Nos. 17, 20
                                  17

                                  18                                            INTRODUCTION
                                  19
                                             Plaintiff, O.C., seeks judicial review of a final decision by the Commissioner of the Social
                                  20
                                       Security Administration denying her claim for supplemental security income (“SSI”) benefits
                                  21
                                       under Title XVI of the Social Security Act (“SSA”).1 The plaintiff moved for summary judgment.2
                                  22
                                       The Commissioner opposed the motion and filed a cross-motion for summary judgment.3 Under
                                  23
                                       Civil Local Rule 16-5, the matter is submitted for decision by this court without oral argument.
                                  24

                                  25
                                       1
                                        Mot. – ECF No. 17. Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations
                                  26   are to the ECF-generated page numbers at the top of documents.
                                       2
                                  27       Id. at 1.
                                       3
                                           Cross-Mot. – ECF No. 20.
                                  28
                                       ORDER – No. 19-cv-03446-LB                          1
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 2 of 30




                                   1   The court grants the plaintiff’s motion for summary judgment, denies the Commissioner’s cross

                                   2   motion, and remands for further proceedings.

                                   3

                                   4                                               STATEMENT

                                   5   1. Procedural History

                                   6         On May 12, 2015, the plaintiff, then age 59, filed an application for social-security disability

                                   7   insurance benefits, alleging carpal-tunnel and disk problems, depression, difficulty concentrating,

                                   8   difficulty standing for more than 20 minutes, lower-back pain, pain when walking, burning

                                   9   feelings in her legs and calf, pain in her neck and shoulders, and numbness in her arms and

                                  10   fingers.4 She alleged an onset date of February 14, 2015.5 She last met the insured-status

                                  11   requirements of the Social Security Act on December 31, 2018.6 The Commissioner initially

                                  12   denied her claim on February 24, 2016,7 and again on March 28, 2016.8 On August 6, 2016, the
Northern District of California
 United States District Court




                                  13   plaintiff asked for a hearing before an Administrative Law Judge (“ALJ”).9 On December 14,

                                  14   2017, the ALJ held a hearing and heard testimony from the plaintiff (represented by attorney

                                  15   Harvey Sackett), a medical expert (“ME”), and a vocational expert (“VE”).10 The ALJ issued an

                                  16   unfavorable decision on January 30, 2018.11 On April 11, 2019, the Appeals Council denied

                                  17   plaintiff’s request for review, and the ALJ’s decision became the final decision.12

                                  18

                                  19
                                  20

                                  21   4
                                        AR 88, 322. Administrative Record (“AR”) citations refer to the page numbers in the bottom-right
                                  22   hand corner of the AR.
                                       5
                                           AR 89.
                                  23   6
                                           AR 88.
                                  24   7
                                           AR 103.
                                       8
                                  25       AR 123.
                                       9
                                           AR 164.
                                  26   10
                                            AR 30–70.
                                  27   11
                                            AR 13.
                                       12
                                  28        AR 2–4.

                                       ORDER – No. 19-cv-03446-LB                          2
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 3 of 30




                                   1         The plaintiff timely filed this action on December 18, 2019 and moved for summary judgment,

                                   2   the Commissioner opposed the motion and filed a cross-motion for summary judgment, and the

                                   3   plaintiff replied to the cross-motion.13 All parties consented to the undersigned’s jurisdiction.14

                                   4

                                   5   2. Summary of the Administrative Record

                                   6         2.1     Medical Evidence

                                   7         The plaintiff originally alleged that she was disabled due to carpal-tunnel and disk problems,

                                   8   depression, difficulty concentrating, difficulty standing more than 20 minutes, lower-back pain,

                                   9   pain when walking, burning feelings in her legs and calf, pain in her neck and shoulders, and

                                  10   numbness in her arms and fingers.15 At the administrative hearing, the following records were

                                  11   submitted: records from Marta Banh, O.D., an optometrist who treated the plaintiff for dry eyes

                                  12   and blurry vision;16 records from Richard Woo, D.P.M., a podiatrist who treated the plaintiff for
Northern District of California
 United States District Court




                                  13   pain in her heel and toe, performed a partial nail wedge excision, and took X-rays of her foot;17

                                  14   records from Daniele Levy, Ph.D., a psychologist who treated the plaintiff on a biweekly basis for

                                  15   depression and grief-related concerns;18 records from Janele Auranicky, Ph.D., a psychologist who

                                  16   treated the plaintiff on three occasions for depression;19 records from Marianna Mednikov, Ph.D.,

                                  17   a psychologist who treated the plaintiff via diabetes-management group therapy;20 records from

                                  18   Toby Maurer, M.D., a dermatologist who treated the plaintiff for warts on her finger;21 records

                                  19   from Yuwen Liao, F.N.P., a nurse practitioner who conducted a stereotactic biopsy examination of

                                  20

                                  21

                                  22   13
                                            Mot. – ECF No. 17; Cross-Mot. – ECF No. 20; Reply – ECF No. 21.
                                       14
                                            Consent Forms – ECF Nos. 9, 10.
                                  23   15
                                            AR 88.
                                  24   16
                                            AR 528–34.
                                       17
                                  25        AR 518–28.
                                       18
                                            AR 543–49.
                                  26   19
                                            AR 549–59, AR 563–68.
                                  27   20
                                            AR 559–63, AR 568–73.
                                       21
                                  28        AR 573–579.

                                       ORDER – No. 19-cv-03446-LB                         3
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 4 of 30




                                   1   the plaintiff’s breasts;22 records from Margaret Monge, F.N.P., a nurse practitioner who physically

                                   2   examined the plaintiff, treated her warts, and conducted blood tests;23 records from Mark

                                   3   Pederson, M.D., a physician who conducted mammogram examinations;24 records from Michael

                                   4   Lai, M.D., who conducted a spinal and cervical radiological examination;25 records from Sumit

                                   5   Kalra, D.O., who conducted a retinal examination;26 records from Charlene Truong, N.P., a nurse

                                   6   practitioner who conducted a general physical examination and blood tests;27 records from K.

                                   7   Rudito, M.D., who examined medical evidence to conduct an initial disability-determination

                                   8   evaluation (“DDE”);28 records from G. Lee, M.D., who examined medical evidence to conduct a

                                   9   reconsideration- level DDE;29 records from Sayed Niknia, M.D., a physician who took cervical-

                                  10   spine, knee, and lumbar spine X-rays and found “moderate degenerative disc disease” at various

                                  11   points in the plaintiff’s back;30 records from Muhannad Hafi, M.D., a physician who conducted a

                                  12   general examination of the plaintiff;31 and records from Caroline Salvador-Moses, Psy.D., who
Northern District of California
 United States District Court




                                  13   conducted a comprehensive mental evaluation of the plaintiff.32

                                  14         2.2   Disputed Medical Evidence

                                  15         Because the plaintiff challenges the ALJ’s assessment of examining physicians Muhannad

                                  16   Hafi, M.D., and Caroline Salvador-Moses, Psy.D., this order recounts those opinions fully.

                                  17

                                  18

                                  19
                                  20   22
                                            AR 580–587.
                                  21   23
                                            AR 509–17, AR 588–607, AR 610–29.
                                       24
                                  22        AR 620–23.
                                       25
                                            AR 624–25.
                                  23   26
                                            AR 535–37.
                                  24   27
                                            AR 537–43, AR 608–09.
                                       28
                                  25        AR 71–106.
                                       29
                                            AR 107–42.
                                  26   30
                                            AR 465–68.
                                  27   31
                                            AR 452–57.
                                       32
                                  28        AR 458–64.

                                       ORDER – No. 19-cv-03446-LB                       4
                                              Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 5 of 30




                                   1              2.2.1   Muhannad Hafi, M.D. — Examining Physician

                                   2         On November 19, 2015, Dr. Hafi conducted an internal-medicine evaluation of the plaintiff.33

                                   3   He diagnosed the plaintiff with chronic neck pain with radiation to upper extremities, chronic

                                   4   numbness of the bilateral hand, chronic left-foot pain, chronic right-knee pain, memory loss of

                                   5   anterograde nature, depression, and difficulty concentrating.34 The plaintiff complained of

                                   6   remarkable pain on all ranges of motion and localized tenderness to palpitation of paracervical

                                   7   spine muscles.35 Dr. Hafi observed that active dorsolumbar motion was possible with pain and

                                   8   tightness.36 The plaintiff had pain with range of motion for all directions on both shoulders, with a

                                   9   positive left-shoulder impingement sign.37 Her right knee had a positive finding from a McMurray

                                  10   test with a possible ligament and/or meniscal injury.38 Dr. Hafi noted a positive finding of left

                                  11   Achilles tendinitis secondary to tenderness on palpitation of the left Achilles tendon.39 The

                                  12   plaintiff’s motor strength was reduced to 4/5 in her upper extremities but remained at 5/5 in her
Northern District of California
 United States District Court




                                  13   lower extremities.40 Overall, the plaintiff presented “with generalized musculoskeletal complaints

                                  14   that pertain[ed] to her upper spine with radiation to the upper extremities as well as the lower

                                  15   spine with radiation to the lower extremities with a mixed picture of sensorimotor involvement.”41

                                  16         Dr. Hafi assessed the plaintiffs’ physical capabilities.42 The plaintiff should be able to stand

                                  17   and/or walk less than two hours out of an eight-hour workday and sit less than two hours

                                  18   maximum out of an eight-hour workday, and she had “similar restrictions” on her ability to lift or

                                  19
                                  20

                                  21   33
                                            AR 452.
                                       34
                                  22        AR 455.
                                       35
                                            Id.
                                  23   36
                                            Id.
                                  24   37
                                            Id.
                                       38
                                  25        Id.
                                       39
                                            Id.
                                  26   40
                                            Id.
                                  27   41
                                            AR 456.
                                       42
                                  28        Id.

                                       ORDER – No. 19-cv-03446-LB                           5
                                              Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 6 of 30




                                   1   carry weights (up to five pounds occasionally but not lift or carry any weight frequently).43 She

                                   2   had limited ability to bend, stoop, or crouch.44 She had manipulative limitations, with less ability

                                   3   to perform fine handling, grasping, and feeling on her left side than on her right.45

                                   4         Dr. Hafi did not make a conclusion about the plaintiff’s disability status. He highlighted areas

                                   5   of future medical examination that the plaintiff “deserved,” such as “nerve conduction studies of

                                   6   the upper extremities.”46 He said that it would be “imperative and crucial” to review the plaintiff’s

                                   7   imaging, such as MRIs.47 He would need to review the plaintiff’s imaging and nerve studies

                                   8   before he could make any decision regarding a disability course.48

                                   9              2.2.2   Caroline Salvador Moses, Psy.D. — Examining Psychologist

                                  10         On December 11, 2015, Dr. Salvador-Moses conducted a comprehensive mental evaluation of

                                  11   the plaintiff “akin” to a psychiatric evaluation.49 She diagnosed the plaintiff with Major

                                  12   Depressive Disorder, Unspecified Anxiety Disorder, and Bereavement.50 The plaintiff had a poor
Northern District of California
 United States District Court




                                  13   fund of information, and her abstract reasoning and short-term memory were “suboptimal.”51 She

                                  14   had poor understanding of her illness and the need for treatment, and she displayed impaired

                                  15   memory.52 She had symptoms of depressed mood, feelings of hopelessness and helplessness, poor

                                  16   sleep, loss of interest in usual activities, isolation, mood swings, tearfulness, fearfulness, and

                                  17   worries.53 The plaintiff appeared depressed and tearful for most of the evaluation, and she

                                  18   displayed evidence of psychomotor retardation.54 She had to “force herself to get out of bed and

                                  19
                                       43
                                  20        Id.
                                       44
                                            Id.
                                  21   45
                                            Id.
                                  22   46
                                            Id.
                                       47
                                  23        Id.
                                       48
                                            Id.
                                  24   49
                                            AR 459.
                                  25   50
                                            AR 462.
                                       51
                                  26        Id.
                                       52
                                            Id.
                                  27   53
                                            AR 461.
                                  28   54
                                            AR 462.
                                       ORDER – No. 19-cv-03446-LB                          6
                                              Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 7 of 30




                                   1   get dressed.”55 She was unable to walk for long periods of time because her legs became numb and

                                   2   fell asleep.56 Her neck, arm, and shoulder pains caused her difficulties sleeping.57

                                   3         Dr. Salvador-Moses addressed how these symptoms and diagnoses affected the plaintiff’s

                                   4   work-related abilities.58 There would be “moderate” levels of impairment in the plaintiff’s abilities

                                   5   to understand and remember simple instructions, concentrate, and maintain pace.59 She would be

                                   6   severely impaired in her ability to carry out simple and complex instructions and to make

                                   7   judgments on simple and complex work-related decisions.60 Socially, she would be severely

                                   8   impaired in her ability to interact appropriately with supervisors, co-workers, and the public.61 She

                                   9   would be severely impaired in her persistence and her ability to respond appropriately to usual

                                  10   work situations and to changes in a routine work setting.62

                                  11         Dr. Salvador-Moses gave the plaintiff a “[p]oor” prognosis.63 Like Dr. Hafi, Salvador-Moses

                                  12   acknowledged that her evaluation was “limited in scope.”64 She recommended corroborating the
Northern District of California
 United States District Court




                                  13   plaintiff’s self-reported testimony, which restricted her evaluation.65

                                  14         2.3   Non-Medical Evidence

                                  15         On June 19, 2015, Judy Bardales, the plaintiff’s sister, filled out a third-party function report

                                  16   about the plaintiff’s condition and her day-to-day activities.66 Ms. Bardales has known the plaintiff

                                  17   since 1958 and spends between 25 to 35 hours a week with her.67 The plaintiff showers and

                                  18
                                       55
                                  19        AR 461.
                                       56
                                            Id.
                                  20   57
                                            Id.
                                  21   58
                                            AR 463.
                                       59
                                  22        Id.
                                       60
                                            Id.
                                  23   61
                                            Id.
                                  24   62
                                            Id.
                                       63
                                  25        AR 462.
                                       64
                                            Id.
                                  26   65
                                            Id.
                                  27   66
                                            AR 359.
                                       67
                                  28        Id.

                                       ORDER – No. 19-cv-03446-LB                           7
                                              Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 8 of 30




                                   1   dresses herself, prepares breakfast, and does aquatic aerobics three times a week.68 She does

                                   2   additional daily exercise routines for her shoulders, arms, hands, and neck.69 She helps to

                                   3   supervise and care for her aging mother.70 This includes cooking her mother’s meals, taking her

                                   4   mother to and from her care provider, and sometimes food shopping and socializing.71 In addition,

                                   5   the plaintiff does chores around the house, such as laundry, sorting, setting tableware, making

                                   6   beds, and paying bills.72 These chores typically take 10 to 25 minutes.73 Others do more

                                   7   demanding chores.74 At night, the plaintiff watches TV or follows up on emails.75

                                   8         The plaintiff’s disabilities impair her ability to do daily activities.76 Since her symptoms began,

                                   9   she has had to limit herself to shorter intervals (12 to 15 minutes) for her activities.77 Otherwise,

                                  10   chronic pain prevents further activity for the rest of the day.78 The plaintiff can no longer lift or

                                  11   hold small or heavy objects, and she needs to wear wrist and hand braces.79 Her favorite activity

                                  12   used to be painting, but due to her disability, she has been “limited seriously” because she is
Northern District of California
 United States District Court




                                  13   unable to hold paintbrushes in her hands or stare at a canvas for an extended period of time. 80 She

                                  14   can walk for 10 to 30 minutes before needing to rest, and if she exceeds these time limits, then she

                                  15   needs pain medication.81 Cognitively, she can pay attention for only 45 to 60 minutes before she

                                  16

                                  17

                                  18   68
                                            Id.
                                       69
                                  19        Id.
                                       70
                                            Id.
                                  20   71
                                            Id.
                                  21   72
                                            AR 361.
                                       73
                                  22        Id.
                                       74
                                            Id.
                                  23   75
                                            AR 360.
                                  24   76
                                            AR 363.
                                       77
                                  25        Id.
                                       78
                                            Id.
                                  26   79
                                            AR 364.
                                  27   80
                                            AR 366.
                                       81
                                  28        AR 364.

                                       ORDER – No. 19-cv-03446-LB                           8
                                              Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 9 of 30




                                   1   loses focus.82 She can follow simple instructions, but she needs help following more complicated

                                   2   ones.83 While she handles daily stress well, she hyperventilates and tends to forget important

                                   3   things when stress levels rise.84 She has difficulty sleeping. Because of her “neck, shoulders, arms

                                   4   [and] hand disabilit[ies],” she uses braces for her hands and arms, and she has to surround herself

                                   5   with pillows to sleep.85 The plaintiff can sleep for only a few hours, and she must sleep on her

                                   6   back and continue to move from side to side because her arms get numb or painful.86

                                   7

                                   8   3. Administrative Hearing

                                   9         The plaintiff appeared before the ALJ on December 14, 2017, represented by attorney Harvey

                                  10   Sackett.87 Also present were Medical Expert (“ME”) Henry Urbaniak, M.D., and Vocational

                                  11   Expert (“VE”) David Dettmer.88

                                  12         3.1     The Plaintiff’s Testimony
Northern District of California
 United States District Court




                                  13         The plaintiff testified as follows. She is 62 years old and stopped working when she was 59

                                  14   and has not worked since.89 The plaintiff left her last job because of pain in her back.90 The

                                  15   plaintiff last worked at a bakery, where she served coffee and cakes.91 During this time, she had to

                                  16   stand for the whole day and operate a cash register.92 She also stocked items but had difficulty

                                  17   bending over.93 Her job required lifting items such as coffee beans and milk, but she had to do

                                  18

                                  19
                                       82
                                            Id.
                                  20   83
                                            Id.
                                  21   84
                                            AR 365.
                                       85
                                  22        AR 360.
                                       86
                                            Id.
                                  23   87
                                            AR 30, 32.
                                  24   88
                                            Id.
                                       89
                                  25        AR 46.
                                       90
                                            AR 49.
                                  26   91
                                            AR 47.
                                  27   92
                                            Id.
                                       93
                                  28        Id.

                                       ORDER – No. 19-cv-03446-LB                         9
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 10 of 30




                                   1   these tasks “pound by pound” because lifting caused pain in her shoulder, neck, and back.94 She

                                   2   would often drop items due to pain.95 Smaller items also were difficult for her to lift.96 When

                                   3   carrying smaller items, her fingers would get numb, and she would often drop them.97

                                   4         Before her job at the coffee shop, the plaintiff worked for approximately six years at a hair

                                   5   salon.98 She managed the store and cut hair.99 Before that, she worked at a cosmetology lab, where

                                   6   she distributed chemicals and products..100 Before that, she managed a bakery, where she did

                                   7   inventory and spent hours in the freezer, which “was terrible” for her hands, back, and body.101

                                   8   She took medication for the pain, which made her forgetful, and ultimately she lost the job.102 She

                                   9   also managed the men’s department at Target.103 There, she had to stand to do her work, which

                                  10   included stocking and folding clothes and lifting boxes.104 She had to lift boxes full of clothing.105

                                  11   She walked a lot for this job, transporting boxes from the stockroom to the floor.106 She also

                                  12   worked at a Lucky grocery store as a cake decorator.107
Northern District of California
 United States District Court




                                  13         The plaintiff testified that she was depressed.108 Life upsets her because it is so difficult, and

                                  14   she cannot do what she wants to do or is supposed to do.109 Her inability to work has made her

                                  15

                                  16
                                       94
                                            AR 47–48.
                                  17   95
                                            AR 49.
                                  18   96
                                            AR 50.
                                       97
                                  19        Id.
                                       98
                                            Id.
                                  20   99
                                            Id.
                                  21   100
                                             AR 51.
                                       101
                                  22         AR 52.
                                       102
                                             Id.
                                  23   103
                                             AR 53.
                                  24   104
                                             AR 54.
                                       105
                                  25         Id.
                                       106
                                             AR 55.
                                  26   107
                                             AR 55.
                                  27   108
                                             AR 56.
                                       109
                                  28         Id.

                                       ORDER – No. 19-cv-03446-LB                           10
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 11 of 30




                                   1   more depressed.110 Her depression began with her problems with her neck, back, knee, and

                                   2   ankle.111 She takes Cyclobenzaprine, Meclizine, Omeprazole, Metformin, Gabapentin,

                                   3   Simvastatin, and Hydrocodone as necessary.112 The medication does not help “too much,” and the

                                   4   side effects, including headaches and nausea, are very harmful.113

                                   5         The plaintiff can maintain her home and does cooking, cleaning, and laundry, although she

                                   6   does these tasks “very slowly” (because they are tiring and painful for her) and sometimes cannot

                                   7   keep her place clean.114 She struggles to complete them due to her leg pain.115 She can stand for

                                   8   only ten minutes, and thus she struggles to do dishes.116 She must sit to be comfortable for long

                                   9   periods of time.117

                                  10         3.2   Medical-Expert Testimony

                                  11         ME Henry S. Urbaniak, M.D., a board-certified orthopedic surgeon, reviewed the medical

                                  12   records and testified at the hearing.118 From a broad overview perspective, Dr. Urbaniak had “a
Northern District of California
 United States District Court




                                  13   little trouble” determining what the plaintiff’s major problem was.119 To clarify the issue, he asked

                                  14   the plaintiff several questions.120 The plaintiff testified that her “biggest problem” was the

                                  15   “shooting pain” she felt when standing up.121 When asked whether she experienced pain when

                                  16   sitting, the plaintiff responded that she could not sit for too long because she experienced

                                  17   “spasms” and a feeling “like something is crawling” in her legs.122 When asked whether she had

                                  18
                                       110
                                  19         Id.
                                       111
                                             Id.
                                  20   112
                                             AR 57.
                                  21   113
                                             Id.
                                       114
                                  22         AR 58.
                                       115
                                             Id.
                                  23   116
                                             AR 59.
                                  24   117
                                             Id.
                                       118
                                  25         AR 34.
                                       119
                                             Id.
                                  26   120
                                             Id.
                                  27   121
                                             AR 34–35.
                                       122
                                  28         AR 35.

                                       ORDER – No. 19-cv-03446-LB                        11
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 12 of 30




                                   1   pain when she slept at night, the plaintiff responded that she could not sleep the whole night

                                   2   because she needed to move around and pad herself with pillows.123 Dr. Urbaniak asked about the

                                   3   plaintiff’s work history.124 The plaintiff described her difficulties with her jobs, including

                                   4   dropping items, her difficulty with lifting, and pain that required her to take medication between

                                   5   breaks and lunches, which eventually required her to quit.125

                                   6         Dr. Urbaniak observed “some degenerative changes” in the lumbar spine.126 He said that

                                   7   “moderate degenerative changes” were not “a listing” that qualified as a disability.127 The only

                                   8   “real data” he had were the plaintiff’s subjective complaints about pain in her neck, back, and

                                   9   shoulder.128 Considering these complaints and the medical records, he estimated that the plaintiff’s

                                  10   residual-functioning capacity (“RFC”) was “somewhere between sedentary and light residual

                                  11   function capacity.”129 He reiterated that it was “very difficult” to assess the plaintiff’s RFC

                                  12   because there was so little data in her chart.130 Objectively, given the available record, she had no
Northern District of California
 United States District Court




                                  13   listing.131 But, even if he opined that she could do sedentary work, that finding would be based on

                                  14   subjective, rather than objective, data.132

                                  15         Dr. Urbaniak expressed little faith in certain observations expressed in other medical records.

                                  16   In reference to Dr. Hafi’s finding of a positive-impingement sign, Dr. Urbaniak said that it was

                                  17   unclear how Dr. Hafi reached that conclusion given that nobody else did.133 He was skeptical of

                                  18   the positive McMurray test and the positive finding of Achilles tendonitis.134 He said that it would

                                  19
                                       123
                                             Id.
                                  20   124
                                             AR 36.
                                  21   125
                                             AR 36–37.
                                       126
                                  22         AR 37.
                                       127
                                             AR 38.
                                  23   128
                                             AR 37.
                                  24   129
                                             AR 39.
                                       130
                                  25         Id.
                                       131
                                             Id.
                                  26   132
                                             AR 39–40.
                                  27   133
                                             AR 42.
                                       134
                                  28         AR 42–43.

                                       ORDER – No. 19-cv-03446-LB                         12
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 13 of 30




                                   1   be difficult to attribute pain in the ankle to Achilles tendonitis, and that any finding of Achilles

                                   2   tendonitis from an internist’s observation “doesn’t substantiate anything.”135 He concluded that the

                                   3   plaintiff was “banking on an internist [who was] not doing a good job,” and thus he decided not to

                                   4   cite Dr. Hafi’s observational findings.136 He reiterated his finding of moderate degenerative

                                   5   changes of the lumbar spine.137 He concluded that “it could be” reasonable for somebody to have

                                   6   chronic pain in their lower back from this spinal assessment.138

                                   7         3.3   Administrative Findings

                                   8         The ALJ undertook the five-step process to determine whether the plaintiff was disabled and

                                   9   concluded that she was not.139

                                  10         At step one, the ALJ found that the plaintiff had not engaged in substantial gainful activity

                                  11   during the period from her alleged onset date of February 14, 2015 through her last insured date of

                                  12   June 30, 2019.140
Northern District of California
 United States District Court




                                  13         At step two, the ALJ found the following severe impairments: degenerative-disk disease of the

                                  14   cervical and lumbar spine and osteoarthritis of the right knee.141 She concluded that these

                                  15   impairments could significantly limit plaintiff’s ability to perform basic work activities.142

                                  16         The ALJ also observed other impairments, including type II diabetes and a depressive

                                  17   disorder.143 She found that the plaintiff’s diabetic condition was under control through diet and

                                  18   exercise, as the plaintiff worked out at a gym, walked and did aquatic Zumba classes.144 Although

                                  19
                                  20

                                  21   135
                                             AR 43–44.
                                       136
                                  22         AR 44.
                                       137
                                             AR 45.
                                  23   138
                                             Id.
                                  24   139
                                             AR 17.
                                       140
                                  25         AR 18.
                                       141
                                             Id.
                                  26   142
                                             Id.
                                  27   143
                                             AR 19.
                                       144
                                  28         Id.

                                       ORDER – No. 19-cv-03446-LB                         13
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 14 of 30




                                   1   some objective medical evidence supported a diabetic condition, the ALJ determined that this did

                                   2   not cause significant limitations in the claimant’s ability to perform basic work functions.145

                                   3         To assess the plaintiff’s depressive disorder, the ALJ considered the “Paragraph B” criteria.146

                                   4   The plaintiff had mild limitations in understanding, remembering, or applying information.147 The

                                   5   plaintiff had mild limitations with regard to concentrating, persisting, or maintaining pace.148 The

                                   6   plaintiff had mild limitations in her ability to interact with others.149 The plaintiff had mild

                                   7   limitations in adapting and managing herself.150 The ALJ gave little weight to Dr. Salvador-

                                   8   Moses’s findings because the ALJ determined that her finding of mostly severe and some

                                   9   moderate limitations was “completely inconsistent” with the plaintiff’s functioning, as there was

                                  10   no supportive evidence of a 12-month period of severe mental impairment.151 The ALJ assigned

                                  11   great weight to the opinion of Dr. H. Amado, the state-agency consultant, who found that plaintiff

                                  12   had a non-severe affective disorder with mild limitations in all areas and based his opinion on the
Northern District of California
 United States District Court




                                  13   medical record, which showed that the plaintiff had no current treatment sources, possessed an

                                  14   active driver’s license, lived alone, and had worked for many years, only stopping work due to a

                                  15   lay-off.152 Evaluating the medical record against the elements of the “Paragraph B” criteria, the

                                  16   ALJ found that the plaintiff’s depressive disorder did not cause a more-than-minimal limitation on

                                  17   her ability to perform mental-work activities and was therefore non-severe.153

                                  18         At step three, the ALJ determined that the plaintiff “does not have an impairment or

                                  19   combination of impairments that meets or medically equals the severity of one of the listed

                                  20

                                  21
                                       145
                                  22         Id.
                                       146
                                             Id.
                                  23   147
                                             Id.
                                  24   148
                                             Id.
                                       149
                                  25         Id.
                                       150
                                             Id.
                                  26   151
                                             Id.
                                  27   152
                                             AR 20.
                                       153
                                  28         AR 19.

                                       ORDER – No. 19-cv-03446-LB                         14
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 15 of 30




                                   1   impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525,

                                   2   404.1526, 416.920(d), 416.925 and 416.926).”154

                                   3         The ALJ then determined the plaintiff’s RFC.155 She considered the plaintiff’s symptoms and

                                   4   the extent to which they reasonably were consistent with the objective medical evidence and other

                                   5   evidence.156 She followed a two-step process.157 First, she determined that the plaintiff’s medically

                                   6   determinable impairments could reasonably cause the alleged symptoms.158 Second, she found that

                                   7   “the claimant’s statements concerning the intensity, persistence and limiting effects of these

                                   8   symptoms are not entirely consistent with the medical evidence and other evidence in the

                                   9   record.”159 The ALJ concluded that the “evidence as a whole” indicated that the plaintiff was

                                  10   capable of performing “less than a full range of light exertional work, despite her complaints of

                                  11   constant pain, leg pain, numbness, poor memory and difficulty maintaining her concentration.”160

                                  12         In making this determination, the ALJ recounted the examination of the ME, Dr. Urbaniak.161
Northern District of California
 United States District Court




                                  13   She emphasized his finding that there was “little evidence other tha[n] the x-ray reports that

                                  14   document moderate degenerative changes to the lumbar spine and moderate osteoarthritis to the

                                  15   right knee.”162 The ME also noted “a normal gait” and the absence of an objective record of

                                  16   ailments.163 He did not credit the positive McMurray test, Achilles tendonitis, or degenerative

                                  17   changes in the lumbar spine because they were not supported by objective evidence.164 Because

                                  18   the ME considered the evidence in the record, and formed an opinion by medical evidence, the

                                  19
                                  20   154
                                             AR 20.
                                  21   155
                                             Id.
                                       156
                                  22         Id.
                                       157
                                             Id.
                                  23   158
                                             Id.
                                  24   159
                                             AR 21.
                                       160
                                  25         Id.
                                       161
                                             AR 22.
                                  26   162
                                             AR 22–23.
                                  27   163
                                             AR 23.
                                       164
                                  28         Id.

                                       ORDER – No. 19-cv-03446-LB                       15
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 16 of 30




                                   1   ALJ assigned “full weight” to his opinion that “there was nothing in the medical record to support

                                   2   less than modified light residual functioning capacity.”165

                                   3         Next, the ALJ considered the opinion of state-agency consultant G. Lee, M.D. that the plaintiff

                                   4   “could lift and carry 50 pound occasionally and 25 pound frequently, sit, stand or walk about 6

                                   5   hours out of an 8-hour workday; frequently climb ramps/stairs, balance, stoop, kneel, crouch and

                                   6   crawl and occasional reaching overhead with the left upper extremity and frequent handling and

                                   7   fingering with the bilateral upper extremities.”166 The ALJ assigned “only some” weight to this

                                   8   opinion because the objective evidence indicated “more exertional and postural limitations.”167

                                   9         The ALJ also considered the opinion of consultative examiner Dr. Hafi that the plaintiff “could

                                  10   stand and/or walk less than 2 hours out of an 8-hour workday, despite not using any assistive

                                  11   device, sit less than 2 hours maximum out of an 8-hour workday; lift or carry weights [up to] 5

                                  12   pounds occasionally; she should not lift or carry any weight frequently; she has limited ability to
Northern District of California
 United States District Court




                                  13   bend, stoop, or crouch; and manipulative limitation include (pronounced on the left) with less

                                  14   ability to perform fine handling, grasping, and feeling on the left than on the right; and with equal

                                  15   ability of reaching bilaterally.”168 The ALJ assigned “little weight” to this opinion because Dr.

                                  16   Hafi relied heavily on subjective complaints.169 Furthermore, the ALJ determined that these

                                  17   extreme limitations were not consistent with Dr. Hafi’s own findings, which documented slightly

                                  18   reduced motor strength in the upper extremities and full motor strength in the lower extremities.170

                                  19         The ALJ concluded that the plaintiff had the residual functional capacity to perform “less than

                                  20   a full range of light exertional work.”171

                                  21

                                  22

                                  23   165
                                             Id.
                                  24   166
                                             Id.
                                       167
                                  25         Id.
                                       168
                                             Id.
                                  26   169
                                             Id.
                                  27   170
                                             Id.
                                       171
                                  28         AR 21.

                                       ORDER – No. 19-cv-03446-LB                         16
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 17 of 30




                                   1         At step four, the ALJ concluded that the plaintiff was capable of performing past relevant work

                                   2   as a stock-control clerk, fast-food worker, beauty-shop manager, cake decorator, and retail-store

                                   3   manager.172 The ALJ determined that the plaintiff’s RFC did not prevent this work.173

                                   4         At step five, the ALJ found the following:

                                   5               The [VE] testified that the claimant has past relevant work as stock control clerk,
                                                   (DOT#219.387-030) at the light exertional level with SVP5 rating; fast food worker,
                                   6               (DOT#311.472-010) at the medium-light exertional level with SVP2 rating; beauty shop
                                                   manager, (DOT#l87.167-058) at the light exertional level with SVP7 rating; cake
                                   7               decorator, (DOT#524.381-010) at the light exertional level with SVP6 rating and retail
                                                   store manager, (DOT# l85.167-046) at the light exertional level with SVP5/7 rating and
                                   8
                                                   home health aide, (DOT#354.377-014) at the medium exertional level with SVP3 rating.
                                   9               The [VE] testified that the claimant could perform all of her past work except for the home
                                                   health aide since the exertional demands of that work exceed the residual functional
                                  10               capacity.174
                                  11         The ALJ compared the plaintiff’s RFC with the physical and mental demands of this work and

                                  12   determined that the plaintiff was able to perform these tasks as actually and generally
Northern District of California
 United States District Court




                                  13   performed.175 The ALJ thus concluded that the plaintiff was “not disabled” under sections 216(i),

                                  14   223(d), and 1614(a)(3)(A) of the Social Security Act.176

                                  15

                                  16                                         STANDARD OF REVIEW

                                  17         Under 42 U.S.C. § 405(g), district courts have jurisdiction to review any final decision of the

                                  18   Commissioner if the claimant initiates a suit within sixty days of the decision. A court “may set

                                  19   aside the Commissioner’s denial of benefits when the ALJ’s findings are based on legal error or

                                  20   are not supported by substantial evidence in the record as a whole.” Vasquez v. Astrue, 572 F.3d

                                  21   586, 591 (9th Cir. 2009) (cleaned up); 42 U.S.C. § 405(g). “Substantial evidence means more than

                                  22   a mere scintilla but less than a preponderance; it is such relevant evidence as a reasonable mind

                                  23   might accept as adequate to support a conclusion.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th

                                  24
                                       172
                                  25         AR 24.
                                       173
                                             Id.
                                  26   174
                                             Id.
                                  27   175
                                             Id.
                                       176
                                  28         Id.

                                       ORDER – No. 19-cv-03446-LB                           17
                                          Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 18 of 30




                                   1   Cir. 1995). The reviewing court should uphold “such inferences and conclusions as the

                                   2   [Commissioner] may reasonably draw from the evidence.” Mark v. Celebrezze, 348 F.2d 289, 293

                                   3   (9th Cir. 1965). If the evidence in the administrative record supports the ALJ’s decision and a

                                   4   different outcome, the court must defer to the ALJ’s decision and may not substitute its own

                                   5   decision. Tackett v. Apfel, 180 F.3d 1094, 1097–98 (9th Cir. 1999). “Finally, [a court] may not

                                   6   reverse an ALJ’s decision on account of an error that is harmless.” Molina v. Astrue, 674 F.3d

                                   7   1104, 1111 (9th Cir. 2012).

                                   8                                          GOVERNING LAW

                                   9      A claimant is considered disabled if (1) he suffer from a “medically determinable physical or

                                  10   mental impairment which can be expected to result in death or which has lasted or can be expected

                                  11   to last for a continuous period of not less than twelve months,” and (2) the “impairment or

                                  12   impairments are of such severity that he is not only unable to do his previous work but cannot,
Northern District of California
 United States District Court




                                  13   considering his age, education, and work experience, engage in any other kind of substantial

                                  14   gainful work which exists in the national economy. . . .” 42 U.S.C. § 1382c(a)(3)(A) & (B). The

                                  15   five-step analysis for determining whether a claimant is disabled within the meaning of the Social

                                  16   Security Act is as follows.

                                  17          Step 1. Is the claimant presently working in a substantially gainful activity? If so, then the
                                              claimant is “not disabled” and is not entitled to benefits. If the claimant is not working in a
                                  18          substantially gainful activity, then the claimant’s case cannot be resolved at step one, and
                                  19          the evaluation proceeds to step two. See 20 C.F.R. § 404.1520(a)(4)(i).
                                              Step 2. Is the claimant’s impairment (or combination of impairments) severe? If not, the
                                  20          claimant is not disabled. If so, the evaluation proceeds to step three. See 20 C.F.R. §
                                  21          404.1520(a)(4)(ii).
                                              Step 3. Does the impairment “meet or equal” one of a list of specified impairments
                                  22          described in the regulations? If so, the claimant is disabled and is entitled to benefits. If the
                                  23          claimant’s impairment does not meet or equal one of the impairments listed in the
                                              regulations, then the case cannot be resolved at step three, and the evaluation proceeds to
                                  24          step four. See 20 C.F.R. § 404.1520(a)(4)(iii).

                                  25          Step 4. Considering the claimant’s RFC, is the claimant able to do any work that he or she
                                              has done in the past? If so, then the claimant is not disabled and is not entitled to benefits.
                                  26          If the claimant cannot do any work he or she did in the past, then the case cannot be
                                              resolved at step four, and the case proceeds to the fifth and final step. See 20 C.F.R. §
                                  27          404.1520(a)(4)(iv).
                                  28

                                       ORDER – No. 19-cv-03446-LB                        18
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 19 of 30




                                                   Step 5. Considering the claimant’s RFC, age, education, and work experience, is the
                                   1               claimant able to “make an adjustment to other work?” If not, then the claimant is disabled
                                                   and entitled to benefits. See 20 C.F.R. § 404.1520(a)(4)(v). If the claimant is able to do
                                   2
                                                   other work, the Commissioner must establish that there are a significant number of jobs in
                                   3               the national economy that the claimant can do. There are two ways for the Commissioner
                                                   to show other jobs in significant numbers in the national economy: (1) by the testimony of
                                   4               a vocational expert or (2) by reference to the Medical-Vocational Guidelines at 20 C.F.R.,
                                                   part 404, subpart P, app. 2.
                                   5

                                   6   Tackett, 180 F.3d at 1098 (citing 20 C.F.R. § 404.1520).

                                   7         For steps one through four, the burden of proof is on the claimant. At step five, the burden

                                   8   shifts to the Commissioner. Gonzales v. Sec’y of Health & Human Servs., 784 F.2d 1417, 1419

                                   9   (9th Cir. 1986).

                                  10                                                 ANALYSIS

                                  11         The plaintiff contends that the ALJ erred by (1) rejecting the opinion of her examining

                                  12   physicians, (2) rejecting her testimony, (3) rejecting her sister’s testimony, and (4) failing to
Northern District of California
 United States District Court




                                  13   support the step-four finding sufficiently.177 The court grants the plaintiff’s motion for summary

                                  14   judgment, denies the Commissioner’s cross-motion for summary judgment, and remands the case

                                  15   for further review.

                                  16

                                  17   1. Whether the ALJ Properly Weighed Medical Evidence

                                  18         1.1     Legal Standard

                                  19         The ALJ is responsible for “‘resolving conflicts in medical testimony, and for resolving

                                  20   ambiguities.’” Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014) (quoting Andrews, 53 F.3d

                                  21   at 1039). In weighing and evaluating the evidence, the ALJ must consider the entire case record,

                                  22   including each medical opinion in the record, together with the rest of the relevant evidence.

                                  23   20 C.F.R. § 416.927(b); see Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (“[A] reviewing

                                  24   court must consider the entire record as a whole and may not affirm simply by isolating a specific

                                  25   quantum of supporting evidence.”) (cleaned up).

                                  26

                                  27

                                  28   177
                                             Mot. – ECF No. 17 at 11–19.

                                       ORDER – No. 19-cv-03446-LB                          19
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 20 of 30




                                   1         “In conjunction with the relevant regulations, [the Ninth Circuit has] developed standards that

                                   2   guide [the] analysis of an ALJ’s weighing of medical evidence.” Ryan v. Comm’r of Soc. Sec., 528

                                   3   F.3d 1194, 1198 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527).178 Social Security regulations

                                   4   distinguish between three types of physicians: (1) treating physicians; (2) examining physicians;

                                   5   and (3) non-examining physicians. 20 C.F.R. § 416.927(c), (e); Lester v. Chater, 81 F.3d 821, 830

                                   6   (9th Cir. 1995). “Generally, a treating physician’s opinion carries more weight than an examining

                                   7   physician’s, and an examining physician’s opinion carries more weight than a reviewing [non-

                                   8   examining] physician’s.” Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001) (citing

                                   9   Lester, 81 F.3d at 830); Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996).

                                  10         “To reject [the] uncontradicted opinion of a treating or examining doctor, an ALJ must state

                                  11   clear and convincing reasons that are supported by substantial evidence.” Ryan, 528 F.3d at 1198

                                  12   (alteration in original) (cleaned up). By contrast, if the ALJ finds that the opinion of a treating or
Northern District of California
 United States District Court




                                  13   examining physician is contradicted, a reviewing court will require only that the ALJ provide

                                  14   “specific and legitimate reasons supported by substantial evidence in the record.” Reddick v.

                                  15   Chater, 157 F.3d 715, 725 (9th Cir. 1998) (cleaned up); see Garrison, 759 F.3d at 1012 (“If a

                                  16   treating or examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may

                                  17   only reject it by providing specific and legitimate reasons that are supported by substantial

                                  18   evidence.”) (cleaned up). “The opinions of non-treating or non-examining physicians may also

                                  19   serve as substantial evidence when the opinions are consistent with independent clinical findings

                                  20   or other evidence in the record.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).

                                  21         An ALJ errs when she “rejects a medical opinion or assigns it little weight” without

                                  22   explanation or without explaining why “another medical opinion is more persuasive, or criticiz[es]

                                  23   it with boilerplate language that fails to offer a substantive basis for his conclusion.” Garrison,

                                  24   759 F.3d at 1012–13. “[F]actors relevant to evaluating any medical opinion, not limited to the

                                  25   opinion of the treating physician, include the amount of relevant evidence that supports the

                                  26
                                       178
                                  27      The Social Security Administration promulgated new regulations, including a new § 404.1521,
                                       effective March 27, 2017. The previous version, effective to March 26, 2017, applies here. See 20
                                  28   C.F.R. § 404.614(a).

                                       ORDER – No. 19-cv-03446-LB                         20
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 21 of 30




                                   1   opinion and the quality of the explanation provided[,] the consistency of the medical opinion with

                                   2   the record as a whole[, and] the specialty of the physician providing the opinion. . . .” Orn, 495

                                   3   F.3d at 631 (citing 20 C.F.R. § 404.1527(d)(3)–(6)); see also Magallanes v. Bowen, 881 F.2d 747,

                                   4   753 (9th Cir. 1989) (an ALJ need not agree with everything contained in the medical opinion and

                                   5   can consider some portions less significant than others).

                                   6         1.2     Dr. Hafi

                                   7         The plaintiff alleges that the ALJ erred when she assigned little weight to the opinion of Dr.

                                   8   Hafi, a consultative examiner who conducted an internal-medicine evaluation of the plaintiff on

                                   9   November 19, 2015.179 The court remands on this ground.

                                  10         Dr. Hafi diagnosed the plaintiff with chronic neck pain, chronic numbness of the bilateral

                                  11   hand, chronic left-foot pain, chronic right-knee pain, memory loss, depression, and difficulty

                                  12   concentrating.180 Dr. Hafi opined that the plaintiff should be able to sit, stand, and/or walk for less
Northern District of California
 United States District Court




                                  13   than two hours out of an eight-hour workday.181 She had “similar restrictions” on her ability to lift

                                  14   or carry weights, should carry only up to five pounds occasionally, and should not lift or carry any

                                  15   weight frequently.182 He found manipulative limitations, with less ability to perform fine handling,

                                  16   grasping, and feeling on her left side.183 The ALJ assigned “little weight” to this opinion because

                                  17   Dr. Hafi relied heavily on subjective complaints and never reviewed any medical records.184 The

                                  18   ALJ said the following:

                                  19               The undersigned gives little weight to this opinion as Dr. Hafi relied heavily on the
                                                   claimant's subjective complaints and never reviewed any medical records. In fact, Dr. Hafi
                                  20               pointed out that it was imperative and crucial to review imaging, specifically an MRI of
                                                   the neck. The extreme limitations are not consistent with Dr. Hafi’s own findings, which
                                  21               document slightly reduced motor strength in the upper extremities but full in the lower
                                                   extremities. Normal sensory exam to pinprick, vibration, position and touch. The cervical
                                  22
                                                   and lumbar spine had some pain on all ranges of motion but the claimant had no problem
                                  23

                                  24   179
                                             Id. at 12–13.
                                       180
                                  25         AR 455.
                                       181
                                             AR 456.
                                  26   182
                                             Id.
                                  27   183
                                             Id.
                                       184
                                  28         AR 23.

                                       ORDER – No. 19-cv-03446-LB                          21
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 22 of 30




                                                   squatting, limp was absent, negative Romberg, no ataxia, normal posture and walking was
                                   1               within normal limits (Exhibit 5F/5).185
                                   2         At minimum, the ALJ was required to give specific and legitimate reasons supported by
                                   3   substantial evidence to discount Dr. Hafi’s opinions. See Garrison, 759 F.3d at 1012. Although the
                                   4   ALJ provided specific reasons, they were not supported by substantial evidence and were not a
                                   5   “legitimate” reason to reject Dr. Hafi’s opinion.
                                   6         First, the ALJ erred by discounting Dr. Hafi’s opinion on the ground that it was based on
                                   7   subjective reports. In Belanger v. Berryhill, the Ninth Circuit found that it was error for an ALJ to
                                   8   reject the opinion of a treating physician because it was purportedly “inconsistent with the record
                                   9   as a whole,” and it “appeared to be based on [the plaintiff’s] subjective reporting of pain.” 685
                                  10   Fed. Appx. 596, 598 (9th Cir. 2017). Here, the ALJ’s critique was similarly “boilerplate
                                  11   criticism.” Id. Dr. Hafi did not reach a conclusion about the plaintiff’s disability status and said
                                  12   that it would be crucial to review the plaintiff’s imaging and nerve studies first.186 Also, the ALJ
Northern District of California
 United States District Court




                                  13   gave Dr. Hafi’s opinion little weight, even though he offered it based on the information provided
                                  14   to him, but she gave “full weight” to the ME’s opinion, which similarly was based on what he
                                  15   characterized as a subjective medical record was subjective.187
                                  16         Second, Dr. Hafi’s findings were supported by other medical evidence. Dr. Hafi observed that
                                  17   the plaintiff had chronic pain in her neck, remarkable pain on all ranges of motion, and localized
                                  18   tenderness to palpitation of paracervical spine muscles.188 Furthermore, Dr. Hafi observed pain
                                  19   with dorsolumbar motion, in part on the plaintiff’s self-reporting.189 The court has held that an
                                  20   ALJ may reject a treating physician’s opinion if it is based “to a large extent” on a claimant’s self-
                                  21   reports that have been properly discounted as incredible. Tomasetti v. Astrue 533 F.3d 1035, 1041
                                  22   (9th Cir. 2008). But that is not the case here. Dr. Hafi’s findings are consistent with X-rays taken
                                  23   after Dr. Hafi’s examination, which showed moderate degenerative-disc disease at C–6, and an X-
                                  24
                                       185
                                  25         Id.
                                       186
                                             AR 456.
                                  26   187
                                             AR 39–40.
                                  27   188
                                             AR 455.
                                       189
                                  28         Id.

                                       ORDER – No. 19-cv-03446-LB                          22
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 23 of 30




                                   1   ray of Cortez’s lumbar spine, which revealed moderate degenerative-disc disease at T12–L1, L1–

                                   2   2, L4–5, and L5–S1, and which support Dr. Hafi’s conclusions.190 The ME, who was skeptical of

                                   3   Dr. Hafi’s opinion, and whose opinion the ALJ assigned “full weight,” acknowledged that it could

                                   4   be reasonable for someone to have chronic pain in her lower back because of moderate

                                   5   degenerative changes in her lumbar spine.191

                                   6         In sum, the ALJ did not provide specific and legitimate reasons based on substantial evidence

                                   7   when assigning “little weight” to Dr. Hafi’s opinion. The court remands for reconsideration.

                                   8         1.3     Dr. Salvador-Moses

                                   9         The plaintiff alleges that the ALJ erred by assigning little weight to the opinion of Dr.

                                  10   Salvador-Moses, a consultative examiner who conducted a psychiatric evaluation of the plaintiff

                                  11   on December 11, 2015.192 The court remands on this ground.

                                  12         The ALJ assigned “little weight” to this opinion on the ground that Dr. Salvador-Moses’s
Northern District of California
 United States District Court




                                  13   findings were “overly restrictive” and “completely inconsistent” with the plaintiff’s own report:193

                                  14               Although the consultative psychologist, Caroline Salvador-Moses, Psy.D., found mostly
                                                   severe and some moderate limitations the undersigned finds this overly restrictive and
                                  15               completely inconsistent with this claimant’s functioning as per her own report (Exhibit
                                                   6F). The claimant was not taking any psychotropic medication and only began doing so
                                  16
                                                   two months ago prior to the hearing. The evidence does not support presence of any 12-
                                  17               month period of a severe mental impairment. For this reason, little weight is given this
                                                   opinion.194
                                  18

                                  19   At minimum, the ALJ was required to give specific and legitimate reasons supported by

                                  20   substantial evidence to discount Dr. Salvador-Moses’s opinions. See Garrison, 759 F.3d at 1012.

                                  21   The ALJ did not. She held that Dr. Salvador-Moses’s were inconsistent with the plaintiff’s own

                                  22   report.195 This was error. Dr. Salvador-Moses diagnosed the plaintiff with Major Depressive

                                  23

                                  24   190
                                             AR 466–67.
                                       191
                                  25         AR 45.
                                       192
                                             Mot. – ECF No. 17 at 9.
                                  26   193
                                             AR 19–20.
                                  27   194
                                             Id.
                                       195
                                  28         Id.

                                       ORDER – No. 19-cv-03446-LB                          23
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 24 of 30




                                   1   Disorder, unspecified Anxiety Disorder, and Bereavement.196 The plaintiff had symptoms of

                                   2   depressed mood, feelings of hopelessness and helplessness, poor sleep, loss of interest in usual

                                   3   activities, isolation, mood swings, tearfulness, fearfulness, and worries.197 During the evaluation,

                                   4   the plaintiff appeared depressed and was tearful and displayed evidence of psychomotor

                                   5   retardation.198 Dr. Salvador-Moses found “severe” limitations in the plaintiff’s ability to carry

                                   6   simple or complex instructions, make judgments on simple or complex work-related decisions,

                                   7   understand, remember, carry out complex instructions, make judgments on complex work-related

                                   8   decisions, interact appropriately with supervisors, coworkers, and the public, persist, and respond

                                   9   appropriately to usual work situations and changes in a routine work setting.199 These findings are

                                  10   consistent with the plaintiff’s administrative-hearing testimony and her function report, where she

                                  11   identified depression and difficulties carrying out tasks associated with work.200

                                  12         The ALJ also relied on the lack of prior medical treatment in her decision to assign little
Northern District of California
 United States District Court




                                  13   weight to Dr. Salvador-Moses’s opinion.201 This too was error. Social Security Ruling 16-3p states

                                  14   that when considering treatment history, the ALJ may consider whether “an individual may not

                                  15   understand the appropriate treatment for or the need for consistent treatment of [their]

                                  16   impairment” and whether “an individual may not be aware that [they have] a disorder that requires

                                  17   treatment.”202 The plaintiff’s lack of understanding should be considered here. Dr. Salvador-Moses

                                  18   noted that the plaintiff demonstrated poor understanding of her illness and the need for

                                  19   treatment.203

                                  20

                                  21

                                  22
                                       196
                                             AR 462.
                                  23   197
                                             AR 461.
                                  24   198
                                             AR 462.
                                       199
                                  25         AR 463.
                                       200
                                             AR 46–59; 367–75.
                                  26   201
                                             Id.
                                  27   202
                                             S.S.R. 16-3p.
                                       203
                                  28         AR 462.

                                       ORDER – No. 19-cv-03446-LB                          24
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 25 of 30




                                   1         The ALJ also supported her conclusion by reference to the plaintiff’s daily activities.204 The

                                   2   Ninth Circuit has held that “[t]he Social Security Act does not require that claimants be utterly

                                   3   incapacitated to be eligible for benefits . . . and many home activities may not be easily

                                   4   transferable to a work environment where it might be impossible to rest periodically or take

                                   5   medication.” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (citation omitted). “{D]isability

                                   6   claimants should not be penalized for attempting to lead normal lives in the face of their

                                   7   limitations.” Reddick, 157 F.3d at 722. The daily activities cited by the ALJ — visiting family,

                                   8   preparing meals, taking walks, and attending medical appointments and church services — are not

                                   9   a specific and legitimate reason to reject Dr. Salvador-Moses’s opinion that the plaintiff had

                                  10   severe limitations in several areas relevant to diagnosing her mental health.205

                                  11         The court remands the issue for reconsideration.

                                  12         1.4     Dr. Urbaniak
Northern District of California
 United States District Court




                                  13         The plaintiff argues that the ALJ mischaracterized the testimony of the ME, Dr. Urbaniak.206

                                  14   The court remands on this ground.

                                  15         The ALJ held the following regarding Dr. Urbaniak’s testimony:

                                  16               Based on his review of the medical record and questions posed to the claimant, Dr.
                                                   Urbaniak found that the opinion provided by the consultative examiner was based on both
                                  17               the claimant’s subjective reports and objective findings. In fact, the medical record is based
                                  18               mostly on the claimant’s subjective complaints except for the moderate findings on the x-
                                                   rays. He pointed out that the consultative examiner emphasized that it was “imperative” to
                                  19               review any MRI scans. Further, Dr. Urbaniak testified that he could not give credence to
                                                   the positive McMurray or the Achilles tendonitis or the degenerative changes in the lumbar
                                  20               spine found at Exhibit llF/139-140. He opined that there was nothing in the medical record
                                                   to support a less than modified light residual functional capacity. The undersigned affords
                                  21
                                                   full weight to this opinion since Dr. Urbaniak has an awareness of the evidence in the
                                  22               record, and has an understanding of social security disability programs and evidentiary
                                                   requirements. Most importantly, his opinion is reasonable because the medical record
                                  23               supports it.207
                                  24

                                  25
                                       204
                                             AR 19–20.
                                  26   205
                                             AR 19.
                                  27   206
                                             Mot. – ECF No. 17 at 10.
                                       207
                                  28         AR 23.

                                       ORDER – No. 19-cv-03446-LB                            25
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 26 of 30




                                   1         The ALJ relied on select portions of Dr. Urbaniak’s testimony in assigning it great weight.

                                   2   This was an error. In Perry v. Colvin, the court held that it was an error for an ALJ to fail to

                                   3   address parts of a medical opinion, to which he had assigned great weight, when those parts spoke

                                   4   “directly to Plaintiff's ability to work — at least, to maintain employment.” No. 14-cv-01411-JSC,

                                   5   2015 WL 1090420, at *12 (N.D. Cal. March 12, 2015) (citing Howard ex rel. Wolff v. Barnhart,

                                   6   341 F.3d 1008, 1012 (9th Cir. 2003)). Dr. Urbaniak acknowledged that it could be “reasonable”

                                   7   that someone could have chronic pain in their lower back because of moderate degenerative

                                   8   changes in the lumbar spine.208 He also said that “even saying [that the plaintiff] could do

                                   9   sedentary work [would be] based on subjective findings, not objective findings.”209 He never came

                                  10   to an explicit conclusion about the plaintiff’s disability status and explained that it would be

                                  11   “difficult” to evaluate the plaintiff’s RFC with the limited data in the chart.210 By failing to

                                  12   acknowledge these elements of the testimony while assigning great weight to other testimony, the
Northern District of California
 United States District Court




                                  13   ALJ erred and mischaracterized Dr. Urbaniak’s testimony.211

                                  14         Because the court remands for reconsideration of the medical evidence, and medical evidence

                                  15   was a factor in the ME’s testimony, the court remands on this ground too.

                                  16

                                  17   2. Whether the ALJ Erred by Rejecting the Plaintiff’s Testimony

                                  18         The plaintiff argues that the ALJ improperly rejected her testimony.212 Because the ALJ

                                  19   discounted the plaintiff’s testimony in part based on her assessment of the medical opinions in the

                                  20   last section, the court remands on this ground too.

                                  21         In assessing a claimant’s credibility, an ALJ must make two determinations. Molina, 674 F.3d

                                  22   at 1112. “First, the ALJ must determine whether [the claimant has presented] ‘objective medical

                                  23   evidence of an underlying impairment which could reasonably be expected to produce the pain or

                                  24
                                       208
                                  25         AR 45.
                                       209
                                             AR 39–40.
                                  26   210
                                             AR 39.
                                  27   211
                                             See Mot. – ECF No. 17 at 10.
                                  28   212
                                             Mot. – ECF No. 17 at 11.

                                       ORDER – No. 19-cv-03446-LB                         26
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 27 of 30




                                   1   other symptoms alleged.’” Id. (quoting Vasquez, 572 F.3d at 591). Second, if the claimant

                                   2   produces that evidence, and “there is no evidence of malingering,” the ALJ must provide

                                   3   “specific, clear and convincing reasons for” rejecting the claimant’s testimony regarding the

                                   4   severity of the claimant’s symptoms. Id. (cleaned up). “At the same time, the ALJ is not ‘required

                                   5   to believe every allegation of disabling pain, or else disability benefits would be available for the

                                   6   asking, a result plainly contrary to 42 U.S.C. § 423(d)(5)(A).’” Id. at 1112 (quoting Fair v. Bowen,

                                   7   885 F.2d 597, 603 (9th Cir. 1989)). “Factors that an ALJ may consider in weighing a claimant’s

                                   8   credibility include reputation for truthfulness, inconsistencies in testimony or between testimony

                                   9   and conduct, daily activities, and unexplained, or inadequately explained, failure to seek treatment

                                  10   or follow a prescribed course of treatment.” Orn, 495 F.3d at 636 (cleaned up). “[T]he ALJ must

                                  11   identify what testimony is not credible and what evidence undermines the claimant’s complaints.”

                                  12   Burrell v. Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014) (quotation omitted); see, e.g., Morris v.
Northern District of California
 United States District Court




                                  13   Colvin, No. 16-CV-0674-JSC, 2016 WL 7369300, at *12 (N.D. Cal. Dec. 20, 2016).

                                  14         The ALJ concluded the following concerning the plaintiff’s testimony:

                                  15               After careful consideration of the evidence, the undersigned finds that the claimant’s
                                                   medically determinable impairments could reasonably be expected to cause the alleged
                                  16               symptoms; however, the claimant’s statements concerning the intensity, persistence and
                                                   limiting effects of these symptoms are not entirely consistent with the medical evidence
                                  17               and other evidence in the record for the reasons explained in this decision.213
                                  18   The ALJ discredited the plaintiff’s testimony, in part, based on her assessment of the medical-
                                  19   opinion evidence.214 Because the court remands for reconsideration of that medical evidence, the
                                  20   court remands on this ground too. The ALJ can reassess the plaintiff’s credibility in context of the
                                  21   entire record.
                                  22

                                  23

                                  24

                                  25
                                  26

                                  27   213
                                             AR 21.
                                       214
                                  28         Id.

                                       ORDER – No. 19-cv-03446-LB                           27
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 28 of 30




                                   1   3. Whether the ALJ Erred by Rejecting Third-Party Testimony

                                   2         The plaintiff argues that the ALJ improperly discounted the testimony of the plaintiff’s sister,

                                   3   Ms. Bardales.215 More specifically, the plaintiff argues that “[t]he ALJ did not mention this

                                   4   statement in the record or give any reasons for rejecting the limitations Ms. Bardales described.”216

                                   5   The court remands on this ground.

                                   6         The ALJ must consider “other source” testimony and evidence from a layperson. Ghanim v.

                                   7   Colvin, 763 F.3d 1154, 1161 (9tth Cir. 2014); Molina, 674 F.3d at 1111; Bruce v. Astrue, 557 F.3d

                                   8   1113, 1115 (9th Cir. 2009) (“In determining whether a claimant is disabled, an ALJ must consider

                                   9   lay witness testimony concerning a claimant's ability to work”) (cleaned up). “Descriptions by

                                  10   friends and family members in a position to observe a claimant’s symptoms and daily activities

                                  11   have routinely been treated as competent evidence.” Sprague v. Bowen, 812 F.2d 1226, 1232 (9th

                                  12   Cir. 1987). This kind of lay witness testimony “is competent evidence and therefore cannot be
Northern District of California
 United States District Court




                                  13   disregarded without comment.” Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996) (cleaned

                                  14   up). Moreover, if an ALJ decides to disregard the testimony of a lay witness, the ALJ must

                                  15   provide “specific” reasons that are “germane to that witness.” Parra v. Astrue, 481 F.3d 742, 750

                                  16   (9th Cir. 2007) (internal citations omitted). The Ninth Circuit has not “required the ALJ to discuss

                                  17   every witness’s testimony on an individualized, witness-by-witness basis.” Molina, 674 F.3d at

                                  18   1114. An ALJ may “point to” reasons already stated with respect to the testimony of one witness

                                  19   to reject similar testimony by a second witness. Id.

                                  20         Ms. Bardales testified that the plaintiff’s disabilities impaired her ability to do daily activities,

                                  21   in part because of pain that results from physical activities such as chores and in part because of

                                  22   the plaintiff’s cognitive limitations.217 The ALJ did not address any of this testimony. The Ninth

                                  23   Circuit has held that if an ALJ decides to disregard the testimony of a lay witness, he must provide

                                  24   “specific” reasons that are “germane to that witness.” Parra v. Astrue, 481 F.3d 742, 750 (9th Cir.

                                  25
                                  26   215
                                             Mot. – ECF No. 17 at 14.
                                  27   216
                                             Id.
                                       217
                                  28         AR 363–64.

                                       ORDER – No. 19-cv-03446-LB                            28
                                             Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 29 of 30




                                   1   2007) (internal citations omitted). The Commissioner contends that the ALJ did not need to

                                   2   address Ms. Bardales’s testimony because she did not describe any limitations beyond those that

                                   3   the plaintiff described.218 While the ALJ need not address witness testimony if she rejects similar

                                   4   testimony from a different witness, see Molina, 674 F.3d at 1114, those circumstances do not exist

                                   5   here. Ms. Bardales’s testimony regarding the plaintiff’s disabilities exceeded the plaintiff’s

                                   6   account. Because the court remands on other grounds, the court remands on this issue too.

                                   7

                                   8   4. Whether the ALJ’s Step 4 Finding was Sufficiently Supported by Evidence

                                   9         The plaintiff contends that the ALJ’s findings at step four were not supported by substantial

                                  10   evidence because the ALJ “omitted from the vocational hypothetical Cortez’s credible allegations,

                                  11   the limitations assessed by Cortez’s examining doctors, Dr. Hafi and Dr. Salvador-Moses, and the

                                  12   limitations described by the lay witness.”219 At step four, the ALJ concluded that the plaintiff’s
Northern District of California
 United States District Court




                                  13   RFC did not preclude past relevant work as a stock control clerk, fast-food worker, beauty-shop

                                  14   manager, cake decorator, and retail-store manager.220 Because the court remands for a reweighing

                                  15   of medical-opinion evidence, the plaintiff’s testimony, and third-party testimony, and because the

                                  16   RFC was based on the medical record, the court remands on this ground.

                                  17

                                  18   5. Remand for Further Proceedings

                                  19         The court has “discretion to remand a case either for additional evidence and findings or for an

                                  20   award of benefits.” McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002) (citation

                                  21   omitted); McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989) (“The decision whether to

                                  22   remand for further proceedings or simply to award benefits is within the discretion of [the] court.”)

                                  23   (citation omitted). Generally, “‘[i]f additional proceedings can remedy defects in the original

                                  24   administrative proceeding, a social security case should be remanded.’” Garrison, 759 F.3d at

                                  25
                                  26   218
                                             Cross-Mot. – ECF No. 20 at 9.
                                  27   219
                                             Mot. – ECF No. 17 at 15.
                                       220
                                  28         AR 24.

                                       ORDER – No. 19-cv-03446-LB                         29
                                          Case 3:19-cv-03446-LB Document 22 Filed 08/31/20 Page 30 of 30




                                   1   1019 (quotation omitted); see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015)

                                   2   (“Unless the district court concludes that further administrative proceedings would serve no useful

                                   3   purpose, it may not remand with a direction to provide benefits.”); McCartey, 298 F.3d at 1077.

                                   4   The court remands for further proceedings.

                                   5

                                   6                                            CONCLUSION

                                   7      The court grants the plaintiff’s motion, denies the Commissioner’s cross-motion, and remands

                                   8   for further proceedings consistent with this order.

                                   9      IT IS SO ORDERED.

                                  10      Dated: August 31, 2020                        ________________ ____________________
                                                                                        LAUREL BEELER
                                  11                                                    United States Magistrate Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-03446-LB                       30
